— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 1991, which ruled that claimant’s appeal was untimely.
Claimant failed to timely file his appeal from the decision of the Administrative Law Judge which ruled that he was disqualified from receiving unemployment insurance benefits (see, Labor Law § 621 [1]). The Unemployment Insurance Appeal Board therefore properly dismissed the appeal as untimely (see, Matter of Kulawiak [Ross], 82 AD2d 1014; Matter of Gavin [Levine], 52 AD2d 1006) and the merits of claimant’s case are not properly before this court.
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.